Title: To Alexander Hamilton from John Daves, 1 November 1791
From: Daves, John
To: Hamilton, Alexander



Collectors Office Port of New Bern [North Carolina]November 1st. 1791.
Sir,

In obedience to your request to be informed what mode is customary among Merchants in this District for calculating the Tare upon Sugars, Coffee, &c. I have made the following Statement, which was also my mode of calculating the Tare until the present Act of Congress entitled “An Act to provide more effectually for the collection of the duties imposed by Law on Goods, Wares and Merchandize, imported into the United States, and on the Tonage of Ships and Vessels” required that I should vary my mode, since which I have strictly gone conformable to that Act.

I have also in obedience to your directions of the 5th. of August last, enclosed an exact copy of the Table of Duties, Fees &c. which I have constantly set up in my Office in conformity to the 54th section of the Collection Law.
With much respect I have   the honour to be, Sir,   Your Most Obedt. Servt.
The Honourable Alexr. Hamilton Esqr.
